Detailed Office Action
The communication dated 12/18/2020 has been entered and fully consider4ed.  Claims 1-23 are pending with claims 13-23 withdrawn from consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 12/18/2020 is acknowledged.  The traversal is on the ground(s) that step 2 is the special technical feature.  Applicant argues that in [0056] MOSS heats the citrus pulps solids but allows the pulp pH to drop below 8 followed by washing.  This is not found persuasive because the claim makes no limitation on the pH during recovering the first solid extract and makes no limitation on how the first solid extract is recovered (by washing).  In any case MOSS explicitly performs an extracted pulp treatment (218) after alkaline treatment (210) [Figure 2].  The washing and removal of alkali and reaction products of paragraph [0056] meets step 2 of the instant claim.  Step 3 is optional, however additional washing occurs in further bleaching steps (224) that occur subsequent to the forming of the first solid [0063, 0071]
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In the present instance, claim 1 recites the broad recitation at least 8%, and the claim also recites 8-30% and 8-15% which are the narrower statement of the range/limitation. . 
In the present instance, claim 6 recites the broad recitation at least 3 mm, and the claim also recites 3 to 100 mm and 3 to 30 mm which are the narrower statement of the range/limitation. 	
 In the present instance, claim 8 recites the broad recitation at least 8% and the claim also recites 8-50% and 10-25% which are the narrower statement of the range/limitation.
In the present instance, claim 11 recites the broad recitation above 8%, and the claim also recites 10-100% and 20-95% which are the narrower statement of the range/limitation. . 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2-12 depend from claim 1 and are similarly rejected.
Regarding claims 1, 6, 8, and 11, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 4, and 6-8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being clearly anticipated by U.S. 2015/0101773 MOSS et al., hereinafter MOSS, as evidenced by Citrus Pellets by Transport Information Service, hereinafter Citrus Pellets.
As for claims 1 and 7, MOSS discloses alkali treating [0051] fruit peels [0036].  The pulp is then washed and extracted to remove residual alkali and reaction products thus leaving a first solids [0056].  The washing can occur using a centrifuge [0056].  The centrifuge is stated to output solids in 15-25% solids range which falls within the instant claimed range [0057].  Citrus fruit peels are a parenchymal pulp source as stated in the instant application [instant application 0081].  Bleaching and subsequent washing steps occur subsequent to the forming of the first solid [0063, 0071, and 0075].   During bleaching the solids are 10%; any step of bleaching can be considered the second solid extract [0100].
	As for claim 4, MOSS states that the washing step after alkali treatment (claimed step 2) can be continuous [0056].
As for claim 6, the Examiner takes Official Notice that whole orange fruit peels have at least one dimension greater than 3 mm.  Further, MOSS discloses that citrus pellets can be treated 
	As for claim 8, MOSS discloses a dewatering step to 20% consistency which falls within the claimed range [0085]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 2, 3, and 5, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0101773 MOSS et al., hereinafter MOSS, in view of Handbook for Pulp and Paper Technologists by SMOOK, hereinafter SMOOK.
As for claims 2 and 3, MOSS disclose alkali processing using NaOH and Na2S [0055, 0056].  This is a kraft cooking.  MOSS discloses a pressurized vessel but does not disclose the type [0056]; including a percolation based vessel.  SMOOK discloses pulping can occur in a kaymr chip digester [pg. 103 Figure 9-8].  The vessel is continuous and has counterflow (counter-current) along with percolation.  At the time of the invention it would be obvious to substitute the pressurized vessel of MOSS with the Kaymr digester of SMOOK.  The person of ordinary skill in the art would be motivated to do so to do cooking and some washing in the same continuous vessel.

As for claim 5, MOSS discloses using a centrifuge to achieve solids of 15-25% solids range which falls within the instant claimed range [0056, 0057].  MOSS does not disclose a screw press.  SMOOK discloses there are multiple types of thickening equipment [pg. 117 Table 9-5; pg. 121 col. 2 last par.].  At the time of the invention it would be obvious to substitute one known thickening equipment for another known thickening equipment absent evidence of unexpected results.  In the instant case the person of ordinary skill in the art would expect success as both the centrifuge and the screw can thicken fiber pulps to greater than 20% consistency.

Claim 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0101773 MOSS et al., hereinafter MOSS, in view of U.S. 2016/0030907 van ENGELEN et al, hereinafter ENGELEN.
As for claim 9, MOSS makes a fibrous parenchyma cellulose fiber pulp.  MOSS does not refine this pulp to make nano/micro cellulose.  ENGELEN discloses that parenchyma cellulose pulp can be subjected to a high shear process to form nanocellulose [0021, 0036].  The pulp can be citrus [0050].  The high shear can be grinding [0067].  Grinding falls within the reasonably broad interpretation of “refining” of the instant claim in light of the specification [instant paragraph 0081 The refiner can be any suitable device, which is able to process the treated parenchymal cellulose raw material to nanofibrillar cellulose. Especially well suitable devices are so called rotor-stator or rotor-rotor mixers, such as Atrex® gringers [sic grinders], which allow a continuous refining process.]
At the time of the invention it would be obvious to the person of ordinary skill in the art to grind the parenchyma cellulose fiber pulp of MOSS into NFC as suggested by ENGELEN.  The person of ordinary skill in the art would be motivated to do so as parenchyma NFC can be 
As for claims 10 and 11, the process can take place at 1-50% consistency which overlaps with the claimed range.  This is also higher than the 15-25% consistency of the centrifuge extraction stage of MOSS and the 10% consistency of bleaching.
As for claim 12, the material can undergoes additional pressing to remove dissolved materials [0071].  ENGELEN discloses that the NFC can be packed as a powder [0200]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748